     Case 9:20-cv-00757-GLS-ATB Document 28 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ROBERT JONES,

                               Plaintiff,

v.                                                            9:20-CV-757 (GLS/ATB)


K. SORRELL, et al,

                        Defendants.
____________________________________________

                                              ORDER

        IT IS HEREBY ORDERED, that the submission filed by Tameka Palmer,
relative/friend of the plaintiff (Dkt. No. 26) in the above-entitled action shall be stricken from the
docket for the following reason checked below. Because the submission is being stricken from
the docket, it will not be considered by the Court.

[X]     Your letter received on August 30, 2021 on behalf of Robert Jones is hereby
        stricken. Only a party or an attorney representing a party can file papers in this
        action. The Clerk of Court is directed to serve a copy of this Order with the
        current docket sheet on the Plaintiff.

Because the submission is being stricken from the docket, the Clerk of Court is directed to return
the money order in the amount of $16.00, along with a copy of this Order, to Tameka Palmer via
regular U.S. Postal Mail. The Clerk is directed to also send a copy of this Order to the plaintiff
in accordance with this Court’s Local Rules.


Dated: September 15, 2021
